The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People disproved defendant’s agency defense beyond a reasonable *294doubt (see People v Herring, 83 NY2d 780). The evidence, viewed as a whole, clearly warranted the conclusion that defendant was a participant in the drug-selling operation and had a working relationship with the other participant. Moreover, “there was no evidence that defendant had any other reason to risk arrest by assisting a total stranger in purchasing drugs” (People v Elvy, 277 AD2d 80, lv denied 96 NY2d 783). There is no basis for disturbing the court’s determinations concerning the undercover officer’s credibility. Concur — Mazzarelli, J.P., Rosenberger, Rubin and Gonzalez, JJ.